UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-FForm 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Please see the proxy materials filed asexhibits hereto to be mailed out to shareholders on November 22, 2012 and filed on SEDAR in connection with the annual meeting of shareholders of CIBT Education Group Inc. to be held on Friday, December 14, 2012 at 11:00 a.m. in Vancouver, Canada at the address provided in the Notice of Annual General Meeting of Shareholders filed as exhibit 99.1 hereto, as well as a form of request to receive copies of the company’s interim and/or annual financial statements. EXHIBITS Number Description of Exhibit Notice of Annual General Meeting of Shareholders Information Circular dated October 31, 2012 Form of Proxy for the Annual General Meeting to be held on December 14, 2012 Voting Instruction Form Financial Statements Request Form SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:November 21, 2012 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
